Name: COMMISSION REGULATION (EC) No 945/97 of 28 May 1997 determining the quantity available for the third quarter of 1997 of certain products in the milk and milk products sector covered by the arrangements provided for in the Interim Agreement concluded by the Community with the Republic of Slovenia
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy
 Date Published: nan

 No L 138/ 14 EN Official Journal of the European Communities 29 . 5 . 97 COMMISSION REGULATION (EC) No 945/97 of 28 May 1997 determining the quantity available for the third quarter of 1997 of certain products in the milk and milk products sector covered by the arrangements provided for in the Interim Agreement concluded by the Community with the Republic of Slovenia available; whereas, therefore, the quantity available for the period 1 July to 30 September 1997 should be fixed for each product, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 455/97 of 10 March 1997 laying down detailed rules for the application to milk and milk products of the arrange ­ ments provided for in the Interim Agreement between the Community and the Republic of Slovenia ('), and in particular Article 4 (4) thereof, Whereas, in application of Commission Regulation (EC) No 695/97 (2), determining the extent to which applica ­ tions for import licences for the said products lodged in April 1997 can be accepted, applications for import licences lodged for the products referred to in Regulation (EC) No 455/97 concern quantities less than those HAS ADOPTED THIS REGULATION: Article 1 The quantity available for the period 1 July to 30 September 1997 pursuant to Regulation (EC) No 455/97 shall be as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 29 May 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 May 1997. For the Commission Franz FISCHLER Member of the Commission ANNEX Total quantity available for the period 1 July to 30 September 1997 CN codes 0402 10 0403 10 0406 90 and products 0402 21 Yoghurts Other cheeses in tonnes 750 375 225 (') OJ No L 69, 11 . 3 . 1997, p . 7 . (2) OJ No L 102, 19 . 4 . 1997, p . 19 .